Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the longitudinal extent", “ the longitudinal cross-section”, and “the tooth tips” in lines 16, 15, and 13.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of "a longitudinal extent", “ a longitudinal cross-section”, and “a tooth tips” ,wherein such recitations have now been interpreted instead of limitations.
Claim 3 recites the limitations “ the point of the convex surrounding surface” and “the opposite working region” in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “ a point of the convex surrounding surface” and “an opposite working region”, wherein such recitations have now been interpreted instead of limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Cain, US2847889.
Regarding claim 1,  Cain teaches pliers having two pliers handles guided such that they cross one another in a joint region having a stationary joint bolt (handles 18 and 22 which are guided such that they cross one another in a joint  region having a stationary joint bolt (pivot pin 16), Fig 1) , wherein gripping region are formed on the pliers handles on one side of the joint region (outer surface of the handles 18 and 22 has been interpreted as the gripping region), and working regions are formed on free ends of the pliers handles on the other side (opposite region from handles having toothed sections, Fig 1), the working regions complement each other to form a pliers jaw (Fig 1), wherein the working regions further have first and second toothed regions that come into contact when the pliers jaw is closed (Figs 1 and 2), and the opposing first and second toothed regions are shaped differently in the longitudinal extension thereof, wherein in the first toothed region, viewed in a sequence in the longitudinal extent of the pliers handle, the toothed tips , end in a surrounding surface that is flat in the longitudinal cross section and in contact with same, and that the tooth tips of the opposing second toothed region end in a surrounding surface that is convex in the longitudinal cross section and in contact with the ( as viewed from Fig 4)
    PNG
    media_image1.png
    457
    925
    media_image1.png
    Greyscale

Regarding claim 2,  Cain discloses each and every limitation set forth in claim 1. Furthermore, Cain discloses in the course of closing the pliers, a contact line resulting between the surrounding surfaces is offset with respect to a beginning of the toothing towards the free end of the pliers handle. (the tip portion of the second toothed region is offset to a beginning of the first toothed region (which is an arbitrary point therefore can be selected such that it is offset), Figs 1 and 4)
Regarding claim 3, Cain discloses each and every limitation set forth in claim 1. Furthermore,  Cain discloses with regard to a longitudinal extent of the pliers jaw member, a point of the convex surrounding surface which protrudes furthest towards an opposite working region when the surrounding surfaces of the first and the second toothed regions come into contact with one another in a longitudinal cross section is arranged approximately in the middle of the second toothed region.  (when in contact the convex point within the second toothed region protrudes furthest towards the first toothed region which is arranged approximately in the middle of the second toothed region, Figs 1 and 4)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cain, US2847889 in view of Borst, US7114208.
Regarding claim 4, Cain discloses each and every limitation set forth in claim 1. Furthermore, Cain discloses in the direction of the free ends of the pliers handles upstream of the first and second toothed regions, third and fourth toothed regions are formed (Fig 4) 

    PNG
    media_image2.png
    809
    1167
    media_image2.png
    Greyscale

However, Cain does not disclose the third and fourth toothed regions are formed which are separated from the first and second toothed regions by a hole structure that is given when the pliers jaw is closed.
Borst teaches gripping portions 16 and 26 having a hole structure which creates two regions on each gripping portion. (Fig 2a and 6 defined by portions 17, 27)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plier jaws disclosed by Cain to have further incorporated a hole structure formed between two regions on each plier’s jaw as taught by Borst in order to increase the capabilities of the plier wherein the plier can be also used in wire stripping.
Regarding claim 5,   Cain in view of Borst discloses each and every limitation set forth in claim 4.  Furthermore, Cain discloses the tooth tips of the third and fourth toothed regions each end in a surrounding surface that contacts the tooth tips and is flat in longitudinal cross section.  (a long the longitudinal cross section of only the third and fourth toothed regions, Fig 2)
Regarding claim 6, Cain in view of Borst discloses each and every limitation set forth in claim 4. Furthermore,  Cain disclsoes the tooth tips of the third toothed region end in a flat surrounding surface contacting them and the tooth tips of the fourth toothed region end in a convex surrounding surface contacting them  (the end portions of the third and fourth toothed region would be located at the start of the first and second region, Fig 1)

    PNG
    media_image3.png
    732
    1455
    media_image3.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723